DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-9, 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the spacing device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the ground" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the legs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "said U-shaped tubular frames" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the end-most upright frames" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the form" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the peak" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the form" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the other" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, line 9 states “may be” which renders the claim indefinite as it is unclear if the limitations of the claim are optional or required by the claim.  As claimed the limitations are understood as optional and not required by the invention.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 19, line 2 states “it” which renders the claim indefinite as it is unclear what the term “it” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 19, line 2 states “may be” which renders the claim indefinite as it is unclear if the limitations of the claim are optional or required by the claim.  As claimed the limitations are understood as optional and not required by the invention.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 15, 18, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boogaart (US 4381838).

Regarding claims 1, 20, Boogaart discloses an apparatus for supporting a plurality of plant containers, comprising: a plurality of upright frames (13, 15) spaced from one another (Fig. 1) and supported on a base surface (38); at least a pair of wires (35, 57, 58, 82, 85) extending in a spaced, substantially parallel relationship to one another (Figs. 1, 5, 7) between and supported by said spaced upright frames (13, 15) above the base surface (38); and a device configured for placing said wires in tension (29, 30, 31, 33, 34) between said upright frames (13, 15) whereby the plant containers (Column 3, line 1, and elements 59 and 87) are supported in minimally spaced relationship between said at least a pair of wires (35, 57, 58, 82, 85) and above the base surface (38).

Regarding claim 2, Boogaart discloses comprising elongated elements (53, 79) extending transversely between said at least a pair of wires (35, 57, 58, 82, 85) for resisting displacement of the wires away from each other.

Regarding claim 3, Boogaart discloses wherein the spacing device is one of a wire extending transversely between adjacent wires and coiled around each of them and an elongated element (53, 59) extending between the wires (35, 57, 58, 82, 85) and having a recess (54, 55, 81, 84) with which to capture adjacent wires (35, 57, 58, 82, 85).

Regarding claim 4, Boogaart discloses wherein said upright frames (13, 15) are provided with holes (Fig. 3, elements 53 is attached to the frame structure and has holes) through which said at least a pair of wires (35, 57, 58, 82, 85) extend to be supported in substantially parallel relationship to one another (Fig. 1).

Regarding claim 6, Boogaart discloses wherein the base surface (38) is the ground and upright frames (13, 15) the legs of said U-shaped tubular frames (Fig. 1) extend into the ground (via elements 37).

Regarding claim 7, Boogaart discloses wherein said tension device (29, 30, 31, 33, 34) maintains the tension of said at least a pair of wires (35, 57, 58, 82, 85) relative to said upright frames (13, 15) and the end-most upright frames (13) of said plurality are anchored in the ground (via elements 37, 30).

Regarding claim 8, Boogaart discloses wherein the end upright frames (13) and an adjacent upright frame (15) are structurally interconnected (via elements 19, 35, 57, 58, 82, 85).

Regarding claim 9, Boogaart discloses further comprising interconnecting structure (via elements 19, 35, 57, 58, 82, 85) between said upright frames (13, 15) to establish spacing and to maintain said upright frames (13, 15) self-supporting on the ground surface (38).

Regarding claim 10, Boogaart discloses wherein said tensioning device (29, 30, 31, 33, 34) comprises an element (33) capturing said at least a pair of wires (35, 57, 58, 82, 85) and abutting an upright frame (13) to maintain a tension in the wire (35, 57, 58, 82, 85).

Regarding claim 11, Boogaart discloses wherein wire (35, 57, 58, 82, 85) extends through multiple frames (13, 15) to be maintained in tension with a single capturing element (34).

Regarding claim 12, Boogaart discloses further comprising a top portion (top portion of elements 13, 15) in the form of an inverted U-shaped configuration (Fig. 1) and fixed to said upright frame members (13, 15).

Regarding claim 15, Boogaart discloses further comprising interconnecting frame members (19) at the peak of said upper U-shaped frames (13, 15) for supporting an irrigation system.

Regarding claim 18, Boogaart discloses comprising: an upper frame in the form of an inverted U-shaped configuration having a horizontal upper section and fixed to said upright frames; a U-shaped bracket having an elongated through opening; and, an elongated support frame extending between adjacent upper frames, one of the horizontal upper section and the elongated support frame extending through the holes and the other at right angles to form a T connection, said bracket further having a set screw to adjustably secure the frame and horizontal upper section relative to one another, whereby the elongated support frame may be adjustably positioned.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boogaart (US 4381838) in view of Bartlett, Jr. (US 6138403).

Regarding claim 5, Boogaart discloses the invention substantially as set forth above, but does not expressly disclose wherein said upright frames have a tubular cross-section.
However, Bartlett, Jr. discloses a similar structure having a frame (Fig. 3) made with a tubular cross section (13, 14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Boogaart, by making the frames of a tubular cross section, as taught by Bartlett, Jr., for the purpose of maintaining sufficient strength for the support frame.  

Claims 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boogaart (US 4381838) in view of Lamoureux (US 2018/0177141).

Regarding claims 13-14, 16-17, Boogaart discloses the intention substantially as set forth above, but does not expressly disclose a movable cover extending between and over said upper U-shaped frames and a device for rolling up the cover about an axis extending substantially parallel to said at least a pair of wires and further comprising a bracket in the form of an inverted U affixed to said interconnecting frames and the upper frames and having a removable pin for receiving a mister irrigation tube extending between adjacent upper frames, an irrigation system comprising: a upper mister supply line received in and supported in said U-shaped bracket; a lower emitter supply line extending substantially parallel to the upper mister supply line; a main supply fluidly connected to said upper mister supply line and lower emitter supply lines; and, a control system for controlling supply of fluid to the upper mister supply line and the lower emitter supply line for supplying mister and emitter irrigation for plants supported in the plant containers.
However, Lamoureux similar structure with vertical frames and wires extending horizontally between the vertical frames (Fig. 1) and having a movable cover (35) extending between and over said upper U-shaped frames (21) and a device for rolling up the cover about an axis extending substantially parallel to said at least a pair of wires ([0036] lines 1-4) and further comprising a bracket (33) in the form of an inverted U affixed (Fig. 3) to said interconnecting frames (20, 21) and the upper frames (upper portion of frame elements 20, 21) and having a removable pin (wherein the brackets are fastened by securing means that can be removed) for receiving a mister irrigation tube (32) extending between adjacent upper frames, an irrigation system comprising: a upper mister supply line (32) received in and supported in said U-shaped bracket (33); a lower emitter supply line (32) extending substantially parallel to the upper mister supply line (32); a main supply (55) fluidly connected to said upper mister supply line (32) and lower emitter supply lines (32); and, a control system (56, 57) for controlling supply of fluid to the upper mister supply line (32) and the lower emitter supply line (32) for supplying mister and emitter irrigation for plants supported in the plant containers.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Boogaart, by adding a movable cover extending between and over said upper U-shaped frames and a device for rolling up the cover about an axis extending substantially parallel to said at least a pair of wires and further comprising a bracket in the form of an inverted U affixed to said interconnecting frames and the upper frames and having a removable pin for receiving a mister irrigation tube extending between adjacent upper frames, an irrigation system comprising: a upper mister supply line received in and supported in said U-shaped bracket; a lower emitter supply line extending substantially parallel to the upper mister supply line; a main supply fluidly connected to said upper mister supply line and lower emitter supply lines; and, a control system for controlling supply of fluid to the upper mister supply line and the lower emitter supply line for supplying mister and emitter irrigation for plants supported in the plant containers, as taught by Lamoureux, for the purpose of managing the plants environment in order to maintain proper plant growth.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boogaart (US 4381838) and Lamoureux (US 2018/0177141) in view of Shepherd (US 7036270).

Regarding claim 19, Boogaart/Lamoureux disclose the invention substantially as set forth above, but does not expressly disclose comprising a grow light connected to a longitudinal support frame so that it may be adjusted in two dimensions relative to the plant containers.
However, Shepherd discloses a similar structure having a lamp (33) attached to the frame (31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Boogaart/Lamoureux, by adding a grow light connected to a support frame as taught by Shepherd, for the purpose of providing light to the structure to enhance the growth of the plants.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642            

/MONICA L PERRY/Primary Examiner, Art Unit 3644